


Exhibit 10.17


AMENDMENT NO. 2 TO LEASE


This AMENDMENT NO. 2 TO LEASE (this “Amendment”) is entered into as of July 2,
2013, by and between SANTA CLARA OFFICE PARTNERS LLC, a Delaware limited
liability company (“Landlord”), on the one hand, and PALO ALTO NETWORKS, INC., a
Delaware corporation (“Tenant”), on the other hand, with reference to the
following facts:
R E C I T A L S
A.    Landlord and Tenant are parties to that certain Lease dated as of October
20, 2010, as amended by that certain Amendment No. 1 to Lease dated as of March
__, 2011 [original undated] and executed by Landlord on April 12, 2011
(collectively, the “Lease”), concerning certain premises located at 3300 Olcott
Street in Santa Clara, California.
B.    Capitalized terms used but not defined in this Amendment shall have the
meanings assigned to them in the Lease.
C.    Tenant desires to sublease the entirety of the Leased Premises to Gigamon
Inc., a Delaware corporation (“Subtenant”), pursuant to a Sublease in the
precise form of Exhibit A attached to this Amendment (the “Sublease”). Pursuant
to the Lease, Landlord’s consent is required in order for Tenant and Subtenant
to enter into the Sublease.
D.    Landlord is willing to consent to such Sublease, on the terms and
conditions set forth in this Amendment.
A G R E E M E N T
NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained herein, and further good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant hereby agree as follows:
1.Conditions.    The following conditions must be satisfied or waived in writing
by Landlord; if any such condition is neither satisfied nor so waived, then at
Landlord’s option in its sole discretion, this Amendment shall be deemed null
and void and of no force or effect. The conditions are:
(a)
the full execution and delivery of the Sublease by Tenant and Subtenant, and the
delivery to Landlord of one fully-executed original thereof;

(b)
the execution and delivery of this Amendment by Landlord and Tenant; and

(c)
the satisfaction or written waiver by Landlord of the condition set forth in
Section 7 below; and

(d)
the full execution and delivery of a Consent to Sublease in the precise form of
Exhibit B attached to this Amendment (the “Consent to Sublease”).

2.Base Monthly Rent.    Upon satisfaction or written waiver by Landlord of the
foregoing conditions, Article 1 of the Lease is hereby amended by replacing the
definition of “Base Monthly Rent” therein with the following:
Base Monthly Rent:
The term “Base Monthly Rent” shall mean the following:





--------------------------------------------------------------------------------




Period:                Base Monthly Rent:
4/1/11 – 3/31/12        $0
4/1/12 – 3/31/13        $124,000.00
4/1/13 – 9/30/13        $128,000.00
10/1/13 – 6/30/14        $0
7/1/14 – 12/31/14        $235,630.72
1/1/15 – 12/31/15        $243,027.20
1/1/16 – 12/31/16        $250,423.68
1/1/17 – 12/31/17        $257,820.16
1/1/18 – 3/31/18        $265,216.64


3.No Assignment Consideration or Sublease Profits.    Landlord and Tenant
acknowledge and agree that there is no assignment consideration or sublease
profits resulting from the Sublease.
4.Mutual Waiver of Subrogation.    Paragraph 9.3 of the Lease is hereby amended
in its entirety to read as follows:
Notwithstanding anything to the contrary in this Lease, Landlord hereby releases
Tenant and its respective partners, principals, shareholders, members,
shareholders, officers, agents, employees and servants, and Tenant hereby
releases Landlord and its respective partners, principals, members,
shareholders, officers, agents, employees and servants, from any and all
liability for loss, damage or injury to the property of the other in or about
the Leased Premises or the Property which is caused by or results from  any risk
insured against under any property insurance policy actually carried or required
to be carried by any such parties under this  Lease.  Each party shall cause
each insurance policy obtained by it to provide that the insurer waives all
right of recovery against the other party and its agents and employees in
connection with any damage or injury covered by the policy.
5.Notices.    Paragraph 13.10 of the Lease is hereby amended in its entirety to
read as follows:
Any notice required or permitted to be given under this Lease other than
statutory notices shall be in writing and (i) personally delivered, (ii) sent by
United States mail, registered or certified mail, postage prepaid, return
receipt requested, (iii) sent by Federal Express or similar nationally
recognized overnight courier service, or (iv) transmitted by facsimile with a
hard copy sent within one (1) business day by any of the foregoing means, and in
all cases addressed as follows, and such notice shall be deemed to have been
given upon the date of actual receipt or delivery (or refusal to accept
delivery) at the address specified below (or such other addresses as may be
specified by notice in the foregoing manner) as indicated on the return receipt
or air bill:
If to Landlord:        Santa Clara Office Partners LLC
c/o Menlo Equities LLC
490 California Avenue
4th Floor
Palo Alto, California 94306
Attention: Henry Bullock/Richard Holmstrom
Facsimile: (650) 326-9333


with a copy to:        Mintz Levin Cohn Ferris Glovsky and Popeo PC
44 Montgomery Street
36th Floor
San Francisco, California 94104
Attention: Paul Churchill



- 2 -



--------------------------------------------------------------------------------




Facsimile: (415) 432-6001




If to Tenant:        Palo Alto Networks, Inc.
3300 Olcott Street
Santa Clara, California 95054
Attention: General Counsel
Facsimile: (408) 753-4001




Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery. Any notice required by statute and
not waived in this Lease shall be given and deemed received in accordance with
the applicable statute or as otherwise provided by law.
6.Options to Extend.    Upon satisfaction or written waiver by Landlord of the
foregoing conditions, Landlord and Tenant agree that Tenant shall no longer have
any options to extend the Term of the Lease and that the Lease is hereby amended
by deleting Article 15, effective upon such satisfaction or written waiver by
Landlord of the foregoing conditions.
7.Additional Condition Precedent To Lease Amendment.    The effectiveness of
this Amendment and Landlord’s and Tenant’s obligations hereunder are subject to
the receipt by Landlord, no later than ten (10) business days after the date
hereof, of the Lender’s Consent. Landlord hereby agrees to use diligent efforts
to obtain the Lender’s Consent by such date; however, if Landlord does not
receive the Lender’s Consent by such date, this Amendment shall, at either
Landlord’s or Tenant’s option by written notice to the other party delivered
prior to receipt of Lender’s Consent (if received after such 10-business-day
period), thereupon be deemed terminated and of no further force or effect, and
neither party shall have any further rights, obligations, or liabilities
hereunder. As used herein, the term “Lender’s Consent” means a written consent
to this Amendment in form reasonably satisfactory to Landlord and Tenant,
executed by the holder of the promissory note secured by that certain
Construction Deed of Trust, Assignment of Rents and Leases, Security Agreement
and Fixture Filing (encumbering the fee interest in the real property of which
the Leased Premises are a part), recorded on April 9, 2008 in the Official
Records of Santa Clara, California, at Series No. 19806764, as amended.
8.Option Term Lease; Restoration of Certain Alterations.    
(a)In the Consent to Sublease, Landlord has granted Subtenant the option to
lease the Leased Premises directly from Landlord pursuant to the Option Term
Lease (as defined in the Consent to Sublease) at the expiration of the Term of
the Lease. In the event that Subtenant exercises such option and becomes a
direct tenant of Landlord’s pursuant to the Option Term Lease, or in the event
Landlord, in its sole and absolute discretion, agrees to enter into a different
form of direct lease with Subtenant for the entirety of the Leased Premises
commencing concurrently with the expiration of the Lease (an “Alternative Direct
Lease”), Landlord agrees that (i) Tenant shall be excused from the removal and
restoration and other surrender obligations set forth in Paragraph 2.6 of the
Lease and (ii) such obligations shall be deferred to the expiration or earlier
termination of the Option Term Lease or the Alternative Direct Lease, as
applicable, in both cases (i) and (ii), if but only to the extent that Subtenant
has assumed such obligations in accordance with Section 3 of the Consent to
Sublease. Tenant acknowledges and agrees that Landlord shall have no obligation
to enter into the Alternative Direct Lease, and may refuse to do so for any
reason or no reason.
(b)Landlord agrees that, notwithstanding Section 8(a) above, Article 6 of the
Lease, and the four (4) letters attached to this Amendment as Exhibit C (the
“Alteration Approval Letters”), Landlord will not require Tenant or Subtenant to
remove the Alterations which were the subject of the Alteration Approval
Letters.
9.Brokers.    Tenant represents, warrants and agrees that it has not had any
dealings with any real estate broker(s), leasing agent(s), finder(s) or
salesmen, other than Cooper/Brady Partnership dba



- 3 -



--------------------------------------------------------------------------------




Cresa (“Cresa”) with respect to the Sublease, and that it will indemnify, defend
with competent counsel approved by Landlord, and hold Landlord harmless from any
liability for the payment of any real estate brokerage commissions, leasing
commissions or finder’s fees claimed by any other real estate broker(s), leasing
agent(s), finder(s), or salesmen to be earned or due and payable by reason of
Tenant’s agreement or promise (implied or otherwise) to pay (or to have Landlord
pay) such a commission or finder’s fee by reason of the Sublease. In reliance on
the foregoing, Landlord shall pay a leasing commission to Cresa on account of
this Lease Amendment and the Sublease in the aggregate amount of $919,325
pursuant to, in accordance with, and subject to the conditions contained in, a
separate written agreement signed by Landlord and Cresa.
(c)Successors and Assigns.    This Amendment shall be binding upon any and all
of the administrators, executors, successors, trustors, beneficiaries and
assigns of each of the parties without regard to the time at which said persons
first assumed such status. Landlord’s interest in this Amendment shall be freely
assignable by Landlord in its sole discretion.
(d)Multiple Counterparts.    This Amendment may be executed in multiple
counterparts, each of which shall constitute an original. The parties
contemplate that the executed counterparts of this Amendment may be transmitted
by facsimile and agree and intend that a signature sent by facsimile machine
shall bind the party so signing with the same effect as though the signature
were an original signature.
(e)Advice of Counsel.    The parties acknowledge that they have been represented
in the negotiations for and in the performance of this Amendment by counsel of
their own choice; that they have read this Amendment; that they have had this
Amendment fully explained to them by such counsel or have had such opportunity;
and that they are fully aware of the contents of this Amendment and of its legal
effect.
(f)Attorneys’ Fees.    In the event of any dispute, claim or litigation based
upon, arising out of, or relating to, the breach or enforcement of any of the
provisions of this Amendment, the prevailing party in such dispute, claim or
litigation shall be entitled to recover attorneys’ fees, costs and expenses from
the non-prevailing party.
(g)Choice of Law.        This Amendment shall be construed and enforced in
accordance with California law.
(h)Construction.    The Amendment shall not be construed as if drafted by only
one party, but shall be construed as if drafted by both parties.
(i)Authority.    Each party represents to the other that it has the right to
enter into this Amendment, and that it is not violating the terms or conditions
of any other agreement to which it is a party or by which it is bound by
entering into this Amendment. It is further represented and agreed that the
individuals signing this Amendment on behalf of the respective parties do have
actual authority to execute this Amendment and, by doing so, bind the party on
whose behalf this Amendment has been signed.
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date first set forth above.
LANDLORD:


SANTA CLARA OFFICE PARTNERS LLC,
a Delaware limited liability company
By:    Menlo Equities III LLC,
a California limited liability company,
its Managing Member
By:     Menlo Equities LLC,



- 4 -



--------------------------------------------------------------------------------




a California limited liability company,
its Managing Member
By:    Diamant Investments LLC,
a Delaware limited liability company,
its Member




By: /s/ Rick Holmstrom
Rick Holmstrom, Manager


TENANT:


PALO ALTO NETWORKS, INC., a
Delaware corporation


By: /s/ Jeffrey C. True
Jeffrey C. True, VP & General Counsel



- 5 -



--------------------------------------------------------------------------------




EXHIBIT A


SUBLEASE


[FOLLOWING THIS PAGE]







- 6 -



--------------------------------------------------------------------------------




SUBLEASE
THIS SUBLEASE (this “Sublease”) is dated for reference purposes as of July 2,
2013, and is made by and between PALO ALTO NETWORKS, INC., a Delaware
corporation (“Sublessor”), and GIGAMON INC, a Delaware corporation
(“Sublessee”). Sublessor and Sublessee hereby agree as follows:
1.Recitals: This Sublease is made with reference to the fact that Santa Clara
Office Partners LLC, as landlord (“Master Lessor”), and Sublessor, as tenant,
entered into that certain lease, dated as of October 20, 2010, as amended by
that certain Amendment No. 1 to Lease dated as of March __, 2011 [original
undated] (the “First Amendment to Master Lease”) and that certain Amendment No.
2 to Lease dated as of the date hereof (as amended, the “Master Lease”), with
respect to premises consisting of approximately 105,664 square feet of space
located at 3300 Olcott Street, Santa Clara, California (the “Premises”). A copy
of the Master Lease is attached hereto as Exhibit A.
2.    Premises: Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, the entire Premises (hereinafter, the “Subleased
Premises”).
3.    Term:
A.    Term. The term (the “Term”) of this Sublease shall be for the period
commencing on the later of (i) January 1, 2014 or (ii) the date Sublessor
delivers possession of the Subleased Premises professionally cleaned and free of
occupancy by Sublessee’s employees and any personal property of Sublessor, other
than the Furniture (as defined below) (the “Commencement Date”) and ending on
March 31, 2018 (the “Expiration Date”), unless this Sublease is sooner
terminated pursuant to its terms or the Master Lease is sooner terminated
pursuant to its terms.
B.    Early Access. Sublessor shall permit Sublessee to access the Subleased
Premises no later than December 14, 2013 (the “Delivery Date”), for the purpose
of installing its furniture, fixtures, voice and data communications systems and
any other improvements or equipment necessary for the conduct of Sublessee’s
business, subject to Sublessor’s receipt of Master Lessor’s consent to this
Sublease and all of the insurance certificates required of Sublessee under this
Sublease. Such occupancy (i) shall be subject to all of the applicable
provisions of this Sublease, specifically excluding the obligation to pay Rent
(as defined below) but including the obligation to pay utilities; and (ii) shall
not advance the Expiration Date of this Sublease. Sublessor and Sublessee
acknowledge that, during Sublessee’s early access period prior to the
Commencement Date, Sublessor’s employees and contractors may have access to the
Subleased Premises for purposes of causing them to be professionally cleaned and
in the required delivery condition. Sublessor and Sublessee shall cooperate with
each other during such early access period to minimize interference with each
party’s activities.
C.    No Option to Extend. The parties hereby acknowledge that the expiration
date of the Master Lease is March 31, 2018 and that Sublessee has no option to
extend the Term of this Sublease. Sublessor shall use its best efforts to
request Master Landlord grant Sublessee an option to renew. Provided that this
Sublease has not been terminated due to a default by Sublessee, Sublessor waives
any right it may have to extend the term of the Master Lease, including, without
limitation, Sublessor’s extension option rights under Article 15 of the Master
Lease.
4.    Rent:
A.    Base Rent. The monthly base rent schedule (“Base Rent”) shall be as
follows:





- 7 -



--------------------------------------------------------------------------------




Months
Rate / sf
Base Rent
1-6
$2.23
$0.00
7-12
$2.23
$235,630.72
13-24
$2.30
$243,027.20
25-36
$2.37
$250,423.68
37-48
$2.44
$257,820.16
49-51
$2.51
$265,216.64

Notwithstanding the foregoing, Sublessor hereby agrees to provide Sublessee with
an additional credit against Base Rent in the amount of $528,320 ($5.00 per
rentable square foot of the Subleased Premises), which shall automatically be
applied against Base Rent first due commencing on the first day of the seventh
(7th) month of the Term, until such credit is exhausted. Base Rent and
Additional Rent, as defined below, shall be paid on or before the first (1st)
day of each month. Base Rent and Additional Rent for any period during the Term
hereof which is for less than one (1) month of the Term shall be a pro rata
portion of the monthly installment based on a thirty (30) day month. Base Rent
and Additional Rent shall be payable without notice or demand and, except as
otherwise provided in this Sublease, without any deduction, offset, or
abatement, in lawful money of the United States of America. Rent shall be paid
directly to Sublessor at 4401 Great America Parkway, Santa Clara, CA 95054,
Attention: Corporate Controller or such other address as may be designated in
writing by Sublessor. Upon execution hereof by Sublessee and Sublessor,
Sublessee shall pay to Sublessor the sum of Two Hundred Thirty-Five Thousand Six
Hundred Thirty and 72/100 Dollars ($235,630.72), which shall be applied as a
credit against the first installment(s) of Base Rent due under this Sublease.
B.    Additional Rent. All monies other than Base Rent required to be paid by
Sublessor under the Master Lease, including, without limitation, any amounts
payable by Sublessor to Master Lessor as "Property Operating Expenses" (as
defined in Section 3.2 of the Master Lease, as incorporated herein) and payment
of any business property taxes on the Furniture (defined below) with respect to
the Term, shall be paid by Sublessee hereunder as and when such amounts are due
hereunder. All such amounts shall be deemed additional rent ("Additional Rent").
Base Rent and Additional Rent hereinafter collectively shall be referred to as
"Rent". Notwithstanding anything to the contrary contained in this Sublease, (i)
Sublessee shall not be required to pay any Rent that is due as a result of any
default by Sublessor (through no fault of Sublessee) of any of Sublessor’s
obligations under the Master Lease and (ii) in no event shall Sublessee be
liable or responsible to Sublessor for any costs, claims, demands or liabilities
to the extent arising from (a) any default by Sublessor in the performance of
its obligations under Section 4.11 of the Master Lease prior to the Commencement
Date or (b) any Hazardous Materials that were first introduced to the Premises
or Property prior to the Commencement Date through no fault of Sublessee or any
of its agents, contractors, employees or invitees.
5.    Late Charge: If Sublessee fails to pay to Sublessor any amount due
hereunder within five (5) days after the due date, Sublessee shall pay Sublessor
upon demand a late charge equal to five percent (5%) of the delinquent amount
accruing from the due date. In addition, Sublessee shall pay to Sublessor
interest on all amounts due, at the rate identified in Section 3.4 of the Master
Lease, as incorporated herein (the "Interest Rate"), from the due date to and
including the date of the payment. The parties agree that the foregoing late
charge represents a reasonable estimate of the cost and expense which Sublessor
will incur in processing each delinquent payment. Sublessor's acceptance of any
interest or late charge shall not waive Sublessee's default in failing to pay
the delinquent amount. Notwithstanding the foregoing, no late charge or interest
shall be due on the first (and only the first) late payment of Rent by Sublessee
during any twelve (12) month period during the Term unless Sublessee fails to
make such payment to Sublessor within five (5) days after Sublessee’s receipt of
a written notice of delinquency from Sublessor.
6.    Security Deposit: Upon execution hereof by Sublessee, Sublessee shall
deposit with Sublessor the sum of Two Hundred Eighty-One Thousand Sixty-Six and
24/100 Dollars ($281,066.24) (the “Security Deposit”), in cash, as security for
the performance by Sublessee of the terms and conditions of this Sublease. The
Security Deposit shall be held in accordance with the terms of Section 3.7 of
the Master Lease, as incorporated herein.



- 8 -



--------------------------------------------------------------------------------




7.    Holdover: The parties hereby acknowledge that the expiration date of the
Master Lease is March 31, 2018 and that it is therefore critical that Sublessee
surrender the Subleased Premises to Sublessor no later than the Expiration Date
in accordance with the terms of this Sublease. In the event that Sublessee does
not surrender the Subleased Premises by the Expiration Date in accordance with
Paragraph 19 hereof, Sublessee shall indemnify, defend, protect and hold
harmless Sublessor from and against all loss and liability resulting from
Sublessee’s delay in surrendering the Subleased Premises and pay Sublessor
holdover rent as provided in Section 13.2 of the Master Lease.
8.    Delivery and Acceptance:
A.     No later than the Delivery Date, Sublessor shall deliver possession of
the Subleased Premises to Sublessee in their current configuration free of any
employees of or personal property of Sublessor other than the Furniture (as
defined below), and, Sublessor shall cause the Subleased Premises to be
professionally cleaned no later than the Commencement Date. If Sublessor fails
to deliver possession of the Subleased Premises to Sublessee for early access in
the required condition on or before the Delivery Date or fails to cause the
Commencement Date to occur by January 1, 2014 for any reason whatsoever, then
this Sublease shall not be void or voidable, nor shall Sublessor be liable to
Sublessee for any loss or damage; provided, however, that (i) in such event,
Sublessee shall receive one (1) day of free Rent for each day after (y) the
Delivery Date until Sublessor delivers possession of the Subleased Premises in
the condition required on the Delivery Date and (z) January 1, 2014 until the
Commencement Date occurs, with such “free Rent” not to exceed in the aggregate
forty-five (45) days. In addition, if the Commencement Date does not occur by
February 28, 2014, then Sublessee may terminate this Sublease by delivery of
written notice to Sublessor of such termination not later than March 10, 2014,
whereupon this Sublease shall terminate (unless possession is delivered prior to
Sublessor’s receipt of such termination notice) and Sublessor shall promptly
refund to Sublessee the Security Deposit and prepaid Base Rent paid by Sublessee
to Sublessor under this Sublease.
B.    Notwithstanding the foregoing, Sublessor represents and warrants, to
Sublessor’s actual knowledge, that the Subleased Premises will be delivered in
watertight condition in their current configuration, in compliance with
applicable law and with all operating systems serving the Subleased Premises in
good operating condition and repair. Except to the extent caused by the acts or
omissions of Sublessee or its agents, employees, or contractors or by any
alterations or improvements by Sublessee, if Sublessee delivers to Sublessor
written notice specifying a breach of the foregoing responsibilities within
sixty (60) days after the Commencement Date, Sublessor shall be responsible for
repairing or correcting the same; provided, however, that with respect to
repairs that are the obligation of Master Lessor under the Master Lease,
Sublessor’s obligations with respect to such repairs shall be limited as set
forth in Paragraph 28 below. If Sublessor fails to perform its obligations under
this Paragraph 8.B, then, Sublessee shall have the right to perform such
obligations to the extent provided in Paragraph 27 below, but subject to the
notice and cure periods set forth therein.
9.    Repairs: The parties acknowledge and agree that Sublessee is subleasing
the Subleased Premises on an “as is” basis, except as otherwise expressly
provided in this Sublease, and that Sublessor has made no representations or
warranties with respect to the condition of the Subleased Premises except as
expressly provided in this Sublease. Except as otherwise provided in Paragraph 8
above, Sublessor shall have no obligation whatsoever to make or pay the cost of
any alterations, improvements or repairs to the Subleased Premises, including,
without limitation, any improvement or repair required to comply with any law,
regulation, building code or ordinance (including the Americans with
Disabilities Act of 1990). Master Lessor shall be solely responsible for
performance of any repairs required to be performed by Master Lessor under the
terms of the Master Lease.
10.    Indemnity: Except to the extent caused by the negligence or willful
misconduct of, or any violation of law (through no fault of Sublessee) by,
Sublessor, its agents, employees, contractors or invitees, Sublessee shall
indemnify, defend with counsel reasonably acceptable to Sublessor, protect and
hold Sublessor harmless from and against any and all claims, liabilities,
judgments, causes of action, damages, costs and expenses (including reasonable
attorneys' and experts' fees) (“Claims”), to the extent caused by or arising in
connection with: (i) the use or occupancy of the Subleased Premises by
Sublessee; (ii) the negligence or willful misconduct of Sublessee or its
employees, contractors, agents or invitees; or (iii) a breach of Sublessee's
obligations under this Sublease or the provisions of the Master Lease that have
been incorporated into this Sublease as obligations of Sublessee. Sublessee's
indemnification of Sublessor shall survive termination of this Sublease. In
addition,



- 9 -



--------------------------------------------------------------------------------




Sublessor shall indemnify, defend with counsel reasonably acceptable to
Sublessee, protect and hold Sublessee harmless from and against any and all
Claims to the extent caused by or arising in connection with the use or release
of Hazardous Materials by Sublessor or its agents, employees and contractors at
the Subleased Premises in violation of applicable environmental laws.
11.    Right to Cure Defaults: If Sublessee fails to pay any sum of money under
this Sublease, or fails to perform any other act on its part to be performed
hereunder, then Sublessor may, but shall not be obligated to, after passage of
any applicable notice and cure periods, make such payment or perform such act.
All such sums paid, and all reasonable costs and expenses of performing any such
act, shall be deemed Additional Rent payable by Sublessee to Sublessor upon
demand, together with interest thereon at the Interest Rate from the date of the
expenditure until repaid.
12.    Assignment and Subletting. Sublessee may not assign this Sublease, sublet
the Subleased Premises, transfer any interest of Sublessee therein or permit any
use of the Subleased Premises by another party (collectively, “Transfer”),
without the prior written consent of Sublessor (which consent shall be
conditioned upon the receipt of Master Lessor’s consent, but otherwise,
Sublessor’s consent shall not be unreasonably withheld, conditioned or delayed)
and Master Lessor to the extent required under the Master Lease. Any Transfer
without such consent shall be void and, at the option of Sublessor, shall
terminate this Sublease. Sublessor's waiver or consent to any assignment or
subletting shall be ineffective unless set forth in writing, and Sublessee shall
not be relieved from any of its obligations under this Sublease unless the
consent expressly so provides. Any Transfer shall be subject to the terms of
Article 7 of the Master Lease. Notwithstanding the foregoing, as between
Sublessor and Sublessee only (and without limiting the rights of Master Lessor
under the Sublease or Sublessee’s obligations abide by the provisions and
restrictions of Article 7 of the Master Lease, including, without limitation,
the obligation to contain the consent of Master Lessor to the extent provided in
the Master Lease), Sublessor agrees that: (i) none of the following shall
constitute a Transfer: any change in the controlling ownership interest of the
entity that constitutes Sublessee which results from any of the following: (a)
the infusion of additional equity capital in Sublessee or an initial public
offering of equity securities of Sublessee under the Securities Act of 1933, as
amended, which results in Sublessee's stock being traded on a national
securities exchange, including, but not limited to, the NYSE, the NASDAQ Stock
Market or the NASDAQ Small Cap Market System (a “National Exchange”); or (b) any
transfer or sale of the stock or other ownership interest in Sublessee (1) to
the spouse(s) and/or children of a shareholder of Sublessee, (2) to any trust,
the beneficiary(ies) of which are family members of a shareholder of Sublessee,
(3) by reason of bequest or inheritance, or (4) in connection with the issuance
of warrants or stock options to purchase Sublessee’s stock, and the exercise of
any purchase rights under any such warrants or stock options; provided, that any
such issuance or exercise does not result in a change in the controlling
percentage (as defined in the Master Lease) of the stock or other equity
interests of Sublessee; and (ii) Sublessee may assign this Sublease or sublet
the Subleased Premises, without any “recapture right” by Sublessor and without
any obligation to pay to Sublessor “assignment consideration” or “excess
rentals” (as such terms are defined in the Master Lease) to any entity (i)
controlling, controlled by or having fifty percent (50%) or more common control
with Sublessee, or (ii) resulting from a merger, non-bankruptcy reorganization
or consolidation with Sublessee or acquiring substantially all of the assets
and/or substantially all of the stock of Sublessee; provided that (w) any such
entity shall assume the obligations and liabilities of Sublessee under this
Sublease (or such of such obligations and liabilities as are to be performed by
the sublessee under the terms of the applicable sublease in the event of a
sublease), and no such assignment or sublease shall in any manner release
Sublessee from its primary liability under this Sublease, (x) any such entity
has a net worth at the time of such assignment or sublease that is sufficient to
undertake the financial obligations under this Sublease and at least equal to
that of Sublessee immediately before the merger, acquisition or other
transaction, (y) Sublessee provides Sublessor with at least ten (10) days prior
written notice of such transaction (or within ten [10] days after such
transaction if Sublessee is prevented by law or any bona fide confidentiality
agreement from providing prior notice to Sublessor) together with such
information reasonably required by Sublessor that establishes that the
underlying transaction complies with the provisions of this sentence and (z)
Sublessee is not in monetary or material non-monetary default under the Sublease
beyond applicable notice and cure periods at the time of the proposed Transfer.
13.    Use: Sublessee may use the Subleased Premises only for the uses
identified in Article 4 of the Master Lease. Sublessee shall comply with all
reasonable rules and regulations promulgated from time to time by Master Lessor
under the Master Lease.
14.    Effect of Conveyance: As used in this Sublease, the term “Sublessor”
means the holder of the tenant’s interest under the Master Lease. In the event
of any assignment, transfer or termination of the tenant’s



- 10 -



--------------------------------------------------------------------------------




interest under the Master Lease, which assignment, transfer or termination may
occur at any time during the Term hereof in Sublessor’s sole discretion (but
only so long as (i) any such termination does not result in a breach of
Sublessor’s obligations under this Sublease and (ii) any assignment does not
result in a termination of this Sublease due to the exercise of any recapture
right by Master Lessor under the Master Lease), Sublessor shall be and hereby is
entirely relieved of all covenants and obligations of Sublessor hereunder first
accruing after the date of such transfer, provided that the transferee has
assumed and agreed in writing and shall carry out all covenants and obligations
thereafter to be performed by Sublessor hereunder. Sublessor shall transfer and
deliver any security of Sublessee to the transferee of the tenant’s interest
under the Master Lease, and thereupon Sublessor shall be discharged from any
further liability with respect thereto.
15.    Improvements: No alteration or improvements shall be made to the
Subleased Premises, except in accordance with the Master Lease, and with the
prior written consent of both Master Lessor and Sublessor (which consent shall
not be unreasonably withheld, conditioned or delayed) in accordance with this
Sublease. Notwithstanding the foregoing, Sublessor conceptually approves
Sublessee’s construction of the improvements to the Subleased Premises described
on Exhibit E attached hereto and made a part hereof, provided that such
improvements are constructed in accordance with Article 6 of the Master Lease.
The foregoing approval by Sublessor does not waive any obligation of Sublessee
to obtain Master Lessor consent to such improvements or constitute a waiver of
Sublessor’s remaining rights with respect to the review and approval of such
improvements, such as approval over plans and specifications and determination
of restoration obligations.
16.    Release and Waiver of Subrogation: Notwithstanding anything to the
contrary in this Sublease, Sublessor and Sublessee hereby release each other
from any damage to property or loss of any kind which is caused by or results
from any risk insured against under any property insurance policy actually
carried or required to be carried by any such parties under this Sublease or the
Master Lease. Each party shall cause each insurance policy obtained by it to
provide that the insurer waives all right of recovery against the other party
and its agents and employees in connection with any damage or injury covered by
the policy. Sublessor shall not be liable to Sublessee, nor shall Sublessee be
entitled to terminate this Sublease or to abate Rent (except if and to the
extent Sublessor is allowed a proportionate abatement of Rent under the Master
Lease) for any: (i) failure or interruption of any utility system or service;
(ii) failure of Master Lessor to maintain the Subleased Premises as may be
required under the Master Lease; or (iii) penetration of water into or onto any
portion of the Subleased Premises. The obligations of Sublessor and Sublessee
under this Sublease shall not constitute the personal obligations of the
officers, directors, trustees, partners, joint venturers, members, owners,
stockholders or other principals or representatives of either business entity.
17.    Insurance: Sublessee shall obtain and keep in full force and effect, at
Sublessee’s sole cost and expense, during the Term the insurance required under
Section 9.1 of the Master Lease. Sublessee shall name Master Lessor and
Sublessor as additional insureds under its liability insurance policy.
18.    Default; Remedies: Sublessee shall be in material default of its
obligations under this Sublease upon the occurrence of any of the “Events of
Default” set forth in Section 12.1 of the Master Lease, as incorporated herein.
In the event of any Event of Default by Sublessee, Sublessor shall have all
remedies provided pursuant to Section 12.2 of the Master Lease and by applicable
law. Sublessor may resort to its remedies cumulatively or in the alternative.
19.    Surrender: Prior to expiration of this Sublease, Sublessee shall remove
all of its trade fixtures and shall surrender the Subleased Premises to
Sublessor in the condition existing upon the delivery of possession of the
Subleased Premises to Sublessee, free of hazardous materials caused by Sublessee
and in the condition required by Section 2.6 the Master Lease (provided,
however, that Sublessee shall not be required to remove or restore any
alterations or improvements to the Premises made by or on behalf of Sublessor
other than the basketball court installed by Sublessor in the parking area, but
only if and to the extent such removal is required by Master Lessor under the
Second Amendment to Master Lease), reasonable wear and tear, any alterations or
improvements to the Subleased Premises made and paid for by Sublessee during the
Term that Master Lessor agrees may be surrendered at the expiration of the Term,
and damage caused by casualty or condemnation excepted. If the Subleased
Premises are not so surrendered, then Sublessee shall be liable to Sublessor for
all costs incurred by Sublessor in returning the Subleased Premises to the
required condition, plus interest thereon at the Interest Rate. Notwithstanding
the foregoing, if Sublessee has entered into a direct lease with Master Lessor
(including, without limitation, pursuant to the exercise of Sublessee’s rights
pursuant to Section 19 of the Master Lessor Consent (as defined below))
commencing concurrently with the expiration of the Term of this Sublease,
Sublessee’s obligations to surrender



- 11 -



--------------------------------------------------------------------------------




possession of the Subleased Premises in the condition required under this
Sublease on the Expiration Date shall be excused.
20.    Broker: Sublessor and Sublessee each represent to the other that they
have dealt with no real estate brokers, finders, agents or salesmen other than
Cresa, representing both Sublessor and Sublessee, in connection with this
transaction. Each party agrees to hold the other party harmless from and against
all claims for brokerage commissions, finder’s fees or other compensation made
by any other agent, broker, salesman or finder as a consequence of such party’s
actions or dealings with such agent, broker, salesman, or finder. Sublessee
shall not be obligated to pay any brokerage commission due to Cresa arising out
of this transaction.
21.    Notices: Unless at least five (5) days’ prior written notice is given in
the manner set forth in this paragraph, the address of each party for all
purposes connected with this Sublease shall be that address set forth below
their signatures at the end of this Sublease. All notices, demands or
communications in connection with this Sublease shall be (a) personally
delivered; or (b) properly addressed and (i) submitted to an overnight courier
service, charges prepaid, or (ii) deposited in the mail (certified, return
receipt requested, and postage prepaid). Notices shall be deemed delivered upon
receipt, if personally delivered, one (1) business day after being submitted to
an overnight courier service and three (3) business days after mailing, if
mailed as set forth above. All notices given to Master Lessor under the Master
Lease shall be considered received only when delivered in accordance with the
Master Lease.
22.    Other Sublease Terms:
A.    Incorporation By Reference. Except as otherwise provided in or modified by
this Sublease, the terms and conditions of this Sublease shall include all of
the terms of the Master Lease and such terms are incorporated into this Sublease
as if fully set forth herein, except that: (i) each reference in such
incorporated sections to “Lease” shall be deemed a reference to “Sublease” and
each reference to “Base Monthly Rent” or “Rent” in such incorporated sections
(other than Section 13.2 of the Master Lease) shall be deemed a reference to the
Base Rent and Rent payable under this Sublease; (ii) each reference to the
“Premises” shall be deemed a reference to the “Subleased Premises”; (iii) each
reference to “Landlord” and “Tenant” shall be deemed a reference to “Sublessor”
and “Sublessee”, respectively, except as otherwise expressly set forth herein;
(iv) with respect to work, services, repairs, restoration, insurance,
indemnities, representations, warranties or the performance of any other
obligation of Master Lessor under the Master Lease, the sole obligation of
Sublessor shall be to request the same in writing from Master Lessor as and when
requested to do so by Sublessee, and to use Sublessor’s reasonable efforts
(provided Sublessee agrees to pay Sublessor for all reasonable out-of-pocket
costs incurred by Sublessor in connection therewith) to obtain Master Lessor’s
performance as provided in Paragraph 28 of this Sublease; (v) with respect to
any obligation of Sublessee to be performed under this Sublease, wherever the
Master Lease grants to Sublessor a specified number of days to perform its
obligations under the Master Lease, except as otherwise provided herein,
Sublessee shall have one (1) fewer day to perform all monetary obligations, and
three (3) fewer days to perform non-monetary obligations; provided, however,
that with respect to any non-monetary obligations that are required to be
performed by Sublessor under the Master Lease in seven (7) days or less, if any,
Sublessee shall have two (2) fewer day to perform such obligation, but in no
event shall Sublessee shall have less than one (1) day to perform a monetary or
non-monetary obligation under this Sublease; (vi) with respect to any approval
required to be obtained from the “Landlord” under the Master Lease, such consent
must be obtained from both Master Lessor and Sublessor, and the approval of
Sublessor may be withheld if Master Lessor’s consent is not obtained; (vii) in
any case where the “Landlord” reserves or is granted the right to manage,
supervise, control, repair, alter, regulate the use of, enter or use the
Premises or any areas beneath, above or adjacent thereto, such reservation or
grant of right of entry shall be deemed to be for the benefit of both Master
Lessor and Sublessor (but Sublessor shall not exercise any such rights as long
as Sublessee is not in default of any of its obligations under this Sublease);
(viii) in any case where “Tenant” is to indemnify, release or waive claims
against “Landlord”, such indemnity, release or waiver shall be deemed to run
from Sublessee to both Master Lessor and Sublessor, but such indemnification
obligations shall only apply to the extent of matters arising during the Term of
this Sublease); (ix) in any case where “Tenant” is to execute and deliver
certain documents or notices to “Landlord”, such obligation shall be deemed to
run from Sublessee to both Master Lessor and Sublessor; (x) all payments shall
be made to Sublessor, except as otherwise provided in this Sublease or as
required by Master Lessor pursuant to its rights under the Master Lease or the
Master Lessor Consent (defined below); (xi) with respect to any approval or
consent sought by Sublessee under this Sublease, Sublessee



- 12 -



--------------------------------------------------------------------------------




shall pay all consent and review fees set forth in the Master Lease to both
Master Lessor and Sublessor (it being understood that Sublessor, not Sublessee,
shall be obligated to pay any consent or review fees payable to Master Lessor
with respect to Master Lessor’s consent to this Sublease; (xii) fifty percent
(50%) of all “excess rentals” under subleases and assignments, after payment of
all such “excess rentals” due to Master Lessor under the Master Lease, shall be
paid to Sublessor and (xiii) Sublessor shall not require Sublessee to provide
financial statements pursuant to the Sections 7.2 and 13.7 of the Master Lease,
as incorporated herein, if Sublessee is listed on a National Exchange.
Notwithstanding the foregoing, (a) the following provisions of the Master Lease
shall not be incorporated herein: Article 1 (except for the following
definitions: “Tenant’s Required Liability Coverage,” “Property,” “Building,”
“Outside Areas,” “Parking,” “Leased Premises,” “Tenant’s Expense Share,” and
“Permitted Use,”), Sections 2.1, 2.3, 2.4, 2.5, 3.1, 3.6, 13.3 (first sentence
only), 13.10, 14.1 (final clause of last sentence only), 14.2, Article 15,
Exhibit B, the First Amendment to Master Lease and the Second Amendment to
Master Lease; and (b) references in the following provisions to “Landlord” shall
mean Master Lessor only: Sections 3.2, 3.3, 4.4, 4.5 (last two sentences only),
4.6, 4.8, 4.10, 4.11(e), 4.12, 4.13, 5.1, 5.2, 5.4, 6.1 (second and third
sentences only), 6.2 (excluding the second sentence), 6.3, 7.2 (4th sentence
only), 7.3 (recapture right and joint marketing right only), 9.2, Article 10,
Article 11, Sections 12.4 (the entire first sentence and clause (ii) of the
second sentence only), 13.5, 13.8, 13.12, 16(b), Exhibit C, and Exhibit D.
B.    Performance of Obligations. This Sublease is and at all times shall be
subject and subordinate to the Master Lease and the rights of Master Lessor
thereunder. Sublessee hereby expressly agrees: (i) to comply with all provisions
of the Master Lease with respect to the Term to the extent incorporated
hereunder; and (ii) to perform all the obligations on the part of the “Tenant”
to be performed under the terms of the Master Lease with respect to the Term of
this Sublease which are incorporated hereunder. Sublessee’s obligations shall
not include (and Sublessor’s obligations under this Sublease shall include) the
obligations of Sublessor under the Master Lease that Sublessee has not expressly
agreed to perform under this Sublease (collectively referred to herein as
“Sublessor’s Remaining Obligations”). Sublessor shall not agree to amend or
modify the Master Lease in any way so as to materially or adversely affect
Sublessee or its interest thereunder, increase Sublessee’s obligations
thereunder or materially restrict Sublessee's rights thereunder, without the
prior written approval of Sublessee, which may be withheld in Sublessee’s
reasonable discretion. Sublessor shall not voluntarily terminate the Master
Lease during the term of this Sublease for any reason (including, without
limitation, any damage to or destruction of the Subleased Premises caused by a
casualty pursuant to Section 10.4 of the Master Lease (except as provided in
Paragraph22.C below) or eminent domain action pursuant to Section 11.1 of the
Master Lease) without Sublessee’s prior written approval unless Master Lessor
agrees to continue Sublessee’s occupancy of the Subleased Premises for the
remainder of the Term on the same terms and conditions of this Sublease. In the
event the Master Lease is terminated for any reason whatsoever, this Sublease
shall terminate simultaneously with such termination without any liability of
Sublessor to Sublessee, unless such termination is occasioned by (i) an Event of
Default by Sublessor as the tenant under the Master Lease not arising out of any
default or breach of Sublessee hereunder, or (ii) a breach of Sublessor’s
obligations under this Sublease, including, without limitation, Sublessor’s
obligations under the preceding sentence of this Paragraph, which termination in
either case shall constitute a default by Sublessor hereunder unless Master
Lessor agrees to continue Sublessee’s occupancy of the Subleased Premises for
the remainder of the Term on the same terms and conditions of this Sublease. In
the event of a conflict between the provisions of this Sublease and the Master
Lease, as between Sublessor and Sublessee, the provisions of this Sublease shall
control. In the event of a conflict between the express provisions of this
Sublease and the provisions of the Master Lease, as incorporated herein, the
express provisions of this Sublease shall prevail.
C.    Damage & Destruction. Notwithstanding the foregoing or the terms of the
Master Lease, Sublessor and Sublessee agree that, if the Subleased Premises are
damaged or destroyed by casualty, (i) Sublessor shall have no obligation
whatsoever to repair the damage other than its obligation hereunder to use
reasonable efforts to cause Master Lessor to perform its obligations under the
Master Lease, (ii) Sublessor will not terminate this Sublease or, unless
Sublessee terminates this Sublease as a result of such casualty, the Master
Lease as a consequence of such destruction, (iii) Sublessee shall have the right
to terminate this Sublease to the extent, but only to the same extent that
Sublessor has a right to terminate the Master Lease as a consequence of such
destruction and (iv) if Sublessee desires to exercise its right to terminate
this Sublease, it shall provide Sublessor with written notice of its exercise of
any such election within not less than four (4) days after Sublessee’s receipt
from Sublessor of a copy of the written opinion of Landlord’s architect or
construction consultant required under Section 10.4 of the Master Lease
regarding the time it will take to complete the restoration work caused by a
casualty, and, Sublessee’s



- 13 -



--------------------------------------------------------------------------------




failure to provide such notice in such four (4) day period shall constitute a
waiver of its right to terminate this Sublease in connection with such casualty.
23.    Conditions Precedent: This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon each of the following (i) the written
consent of Master Lessor in the form attached hereto as Exhibit C the “Master
Lessor Consent”) or such other form as may be acceptable to Sublessor and
Sublessee, (ii) the execution and delivery of the Second Amendment to Master
Lease in the form attached hereto as Exhibit D (the “Second Amendment to Master
Lease”) and (iii) the consent of the Master Landlord’s lender to the Second
Amendment to Master Lease. If all of the foregoing conditions are not satisfied
within thirty (30) days after execution of this Sublease by Sublessor and
Sublessee, then Sublessor or Sublessee may terminate this Sublease by giving the
other party ten (10) days’ prior written notice thereof, in which case this
Sublease shall terminate on the day following the last day of the ten (10)-day
notice period (unless all such conditions are satisfied during such ten (10)-day
period), whereupon Sublessor shall promptly return to Sublessee its payment of
the first month’s Rent paid by Sublessee pursuant to Paragraph 4 hereof and the
Security Deposit. Sublessor shall use reasonable efforts to obtain Master
Lessor’s execution and delivery of the Master Lessor Consent and the Second
Amendment to Master Lease as soon as reasonably practicable.
24.    Authority to Execute: Sublessee and Sublessor each represent and warrant
to the other that each person executing this Sublease on behalf of each party is
duly authorized to execute and deliver this Sublease on behalf of that party.
25.    Termination; Recapture: Notwithstanding anything to the contrary herein,
Sublessee acknowledges that, under the Master Lease, Master Lessor has certain
termination and recapture rights, including, without limitation, in Section 7.3,
10.3, 11.2, and 12.2. Nothing herein shall prohibit Master Lessor from
exercising any such rights and Master Lessor shall not have any liability to
Sublessee as a result thereof. In the event Master Lessor exercises any such
termination or recapture rights, this Sublease shall terminate without any
liability to Master Lessor unless such termination is occasioned by an Event of
Default by Sublessor as the tenant under the Master Lease not arising out of any
default or breach of Sublessee hereunder, which termination shall constitute a
default by Sublessor hereunder unless Master Lessor agrees to continue
Sublessee’s occupancy of the Subleased Premises for the remainder of the Term on
the same terms and conditions of this Sublease.
26.    Signage; Parking. Subject to Master Lessor’s consent and Sublessee’s
compliance with all applicable provisions of the Master Lease, including Section
4.6, Sublessee, at Sublessee’s sole cost and expense, shall have any rights to
install signage that are granted to Sublessor under the Master Lease. Sublessee
shall have all of Sublessor’s parking rights under the Master Lease, at no
additional charge to Sublessee, except as provided in Section 4.5 of the Master
Lease, as incorporated herein.
27.    Quiet Enjoyment; Right to Cure.
A.    Sublessee shall peacefully have, hold and enjoy the Subleased Premises,
subject to the terms and conditions of this Sublease, provided that Sublessee
pays all Rent and performs all of Sublessee's covenants and agreements contained
therein. In the event, however, that Sublessor defaults in the performance or
observance of any of Sublessor's Remaining Obligations under the Master Lease or
fails to perform Sublessor's stated obligations under this Sublease to enforce,
for Sublessee's benefit, Master Lessor's obligations under the Master Lease,
then Sublessee shall give Sublessor notice specifying in what manner Sublessor
has defaulted, and if such default shall not be cured by Sublessor within twenty
(20) days thereafter (except that if such default cannot be cured within said
twenty (20)-day period, this period shall be extended for an additional
reasonable time, provided that Sublessor commences to cure such default within
such twenty (20)-day period and proceeds diligently thereafter to effect such
cure as soon as reasonably possible), then in addition, Sublessee shall be
entitled, at Sublessee's option, to cure such default and promptly collect from
Sublessor Sublessee's reasonable out-of-pocket expenses in so doing (including,
without limitation, reasonable attorneys' fees and court costs). Sublessee shall
not be required, however, to wait the entire cure period described herein if (i)
Sublessor’s default poses a material and imminent risk to the health or safety
of persons, or (ii) earlier action is required to comply with any applicable
governmental law, regulation or order. Sublessor shall reimburse Sublessee for
the reasonable out of pocket costs incurred by Sublessee in accordance with the
terms of this Paragraph 27 (the “Reimbursement Amount”) within thirty (30) days
after Sublessee’s submission to Sublessor of Sublessee’s bill therefor, which
bill shall be accompanied by receipted,



- 14 -



--------------------------------------------------------------------------------




itemized invoices (with reasonable supporting documentation) for the material or
services reflected in the bill. In the event Sublessor fails to pay all or any
portion of the Reimbursement Amount due Sublessee under this Paragraph 27 within
thirty (30) days after receipt of Sublessee’s bill therefore, interest shall
accrue on such delinquent amount at the Interest Rate until such delinquent
amount has been paid or fully offset (as provided hereinbelow), and Sublessee
may with ten (10) business days prior notice to Sublessor that it has elected to
do so, offset such delinquent amount against the monthly Base Rent due from
Sublessee. Notwithstanding the foregoing, if Sublessor delivers to Sublessee a
good faith written objection notice within five (5) business days after receipt
of Sublessee’s notice of intent to offset, setting forth with reasonable
particularity Sublessor’s reasons for its claim that Sublessor is not required
to pay Sublessee all or any specified portion of the Reimbursement Amount, then
Sublessee shall not be entitled to offset the disputed portion of the
Reimbursement Amount, but Sublessee may institute arbitration proceedings
against Sublessor pursuant to Paragraph 27.B below to collect such amount;
provided, however, that in the event Sublessee is prevented from instituting an
arbitration proceeding because of the existence of the automatic stay under
applicable bankruptcy law, Sublessor shall bring a motion to modify the
automatic stay to allow Sublessor to arbitrate Sublessee’s entitlement to, and
the amount of the offset to which Sublessee is entitled, if any, within ten (10)
business days after Sublessor’s receipt of demand from Sublessee that Sublessor
do so, and if Sublessor shall fail to bring such motion within said ten (10)
business day period, then notwithstanding the provisions of this sentence to the
contrary, Sublessee shall have the right to proceed to offset the disputed
amount against monthly Base Rent due from Sublessee as provided in the
immediately preceding sentence of this Paragraph 27.
B.    All claims or disputes between Sublessor and Sublessee relating to
Sublessee’s offset rights under Paragraph 27.A shall be resolved by expedited
arbitration before one (1) arbitrator. The arbitration shall be administered by
JAMS pursuant to its Comprehensive Arbitration Rules and Procedure, modified as
follows: (i) the total time from date of demand for arbitration to final award
shall not exceed forty-five (45) days; (ii) all notices may be by telephone or
other electronic communication with later confirmation in writing; (iii) the
time, date, and place of the hearing shall be set by the arbitrator in his or
her sole discretion, provided that there shall be at least 10 business days
prior notice of the hearing; (iv) there shall be no discovery except by order of
the arbitrator; and (v) the arbitrator shall issue his or her award within ten
(10) business days after the close of the hearing. The arbitration shall be held
in the county in which the Premises are located. The decision of the arbitrator
shall be final and binding on the parties and judgment on the award rendered by
the arbitrator may be entered in any court of competent jurisdiction. The fees
and expenses of the arbitrator shall be paid half by Sublessor and half by
Sublessee unless the arbitrator decides otherwise in its decision.
28.    Sublessor’s Obligation, Sublessee’s Rights. To the extent that the
provision of any services or the performance of any maintenance or any other act
respecting the Subleased Premises or the Building is the responsibility of
Master Lessor under the Master Lease (collectively “Master Lessor Obligations”),
upon Sublessee’s request, Sublessor shall make reasonable efforts to cause
Master Lessor to perform such Master Lessor Obligations, and Sublessee shall (i)
reimburse Sublessor on demand for any and all reasonable costs and expenses
(including reasonable attorneys’ fees and costs) incurred by Sublessor in
connection therewith, and (ii) indemnify, defend and hold harmless Sublessor
from and against any and all losses, costs, liabilities, claims, counterclaims,
reasonable out-of-pocket expenses and costs (including reasonable attorneys’
fees and costs) arising out of such efforts, except to the extent due to the
Sublessor’s negligence or willful misconduct. Such reasonable efforts shall
include, without limitation: (i) upon Sublessee’s written request, immediately
notifying Master Lessor of its non-performance under the Master Lease, and
requesting that Master Lessor perform its obligations under the Master Lease;
and (ii) if Sublessor fails to commence appropriate legal action following a
default by Master Lessor, permitting Sublessee to commence a lawsuit or other
action in Sublessor’s name to obtain the performance required from Master Lessor
under the Master Lease; provided, however, that if Sublessee commences a lawsuit
or other action, Sublessee shall pay all reasonable out-of-pocket costs and
expenses incurred in connection therewith, and Sublessee shall indemnify, defend
and hold Sublessor harmless from all reasonable costs and expenses incurred by
Sublessor in connection therewith, except to the extent due to the Sublessor’s
negligence or willful misconduct. Except to the extent Sublessor breaches its
obligations under this Sublease, in no event shall Sublessor be liable to
Sublessee for any liability, loss or damage whatsoever in the event that Master
Lessor should fail to perform the Master Lessor Obligations, nor shall Sublessee
be entitled to withhold the payment of Rent or terminate this Sublease. It is
expressly understood that any indemnities (except as provided in Paragraph 22.A
above), warranties, services or repairs to be given or performed by “Landlord”
pursuant to the terms of the Master Lease which are incorporated herein by
reference are required to be furnished by Master Lessor and not by Sublessor.
Sublessor shall not be liable



- 15 -



--------------------------------------------------------------------------------




for any repair or restoration following casualty or destruction required to the
Subleased Premises, other than its obligation hereunder to use reasonable
efforts to cause Master Lessor to perform its obligations under the Master
Lease. Except as otherwise expressly provided in this Sublease, Sublessor shall
have no obligations to Sublessee with respect to performance of the Master
Lessor Obligations.
29.    Sublessor’s Representations. Sublessor represents and warrants to
Sublessee that: (i) the Master Lease is in full force and effect, and to
Sublessor’s knowledge there exists under the Master Lease no default or event of
default by either Master Lessor or Sublessor, nor, to Sublessor’s knowledge, has
there occurred any event which, with the giving of notice or the passage of time
or both, could constitute such a default or event of default, (ii) the copy of
the Master Lease attached hereto is a true, correct and complete copy thereof,
(iii) to Sublessor’s knowledge, there are no pending or threatened actions,
suits or proceedings before any court or administrative agency against Sublessor
that could, in the aggregate, materially adversely affect the Subleased Premises
or any part thereof, or the ability of Sublessor to perform its obligations
under this Sublease or the Master Lease and (iv) to Sublessor’s knowledge,
Sublessor has not made any alterations to the Subleased Premises (excluding
wiring and cabling) that could be required to be removed at the expiration of
the term of the Master Lease other than the basketball court installed by
Sublessor in the parking area, but only if and to the extent such removal is
required by Master Lessor under the Second Amendment to Master Lease). As used
herein, the phrase “to Sublessor’s knowledge” shall be deemed to refer to facts
within the actual knowledge only of John Ewert, Sublessor’s Vice President,
Finance, as of the date of this Sublease, and no others, without duty of inquiry
whatsoever.
30.    Furniture, Fixtures and Equipment: Sublessee shall have the right to use
during the Term the office furnishings within the Subleased Premises which are
identified on Exhibit B attached hereto (the "Furniture") at no additional cost
to Sublessee. The Furniture is provided in its “AS IS, WHERE IS” condition,
without representation or warranty whatsoever, except that Sublessor represents
and warrants to Sublessee that Sublessor holds legal title to the Furniture free
of all liens and other encumbrances and has the right to convey legal title to
the Furniture to Sublessee. Sublessee shall insure the Furniture under the
property insurance policy required under the Master Lease, as incorporated
herein. Sublessee shall maintain the Furniture in good condition and repair,
reasonable wear and tear excepted, and shall be responsible for any loss or
damage to the same occurring during the Term. Sublessee shall surrender the
Furniture to Sublessor upon the termination of this Sublease in the same
condition as exists as of the Commencement Date, reasonable wear and tear
excepted. Sublessee shall not remove any of the Furniture from the Subleased
Premises. Notwithstanding the foregoing, provided Sublessee is not then in
default under this Sublease beyond applicable notice and cure periods and (ii)
this Sublease has not terminated prior to the Expiration Date due to a default
by Sublessee, which conditions may be waived by Sublessor in its sole
discretion, then upon the termination of this Sublease, Sublessee shall have the
option to purchase the Furniture from Sublessor for a price of One Dollar
($1.00), and, if Sublessee properly exercises such option, Sublessor shall
provide a bill of sale in a commercially reasonable form for such Furniture
promptly upon request by Sublessee.


[Signatures on following page]



- 16 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Sublease as of the day and
year first above written.
SUBLESSEE:                    SUBLESSOR:


GIGAMON INC.                PALO ALTO NETWORKS, INC.
a Delaware corporation                a Delaware corporation


By: /s/ Paul Hooper         By: /s/ Jeffrey C. True
Name: Paul Hooper         Name: Jeffrey C. True
Its: Chief Executive Officer         Its: VP & General Counsel


Address:                    Address:
Prior to the Commencement Date:        Prior to the Commencement Date:
GIGAMON INC.                PALO ALTO NETWORKS, INC.
598 Gibraltar Drive                3300 Olcott Street
Milpitas, CA 95035                Santa Clara, CA 95054
Attn: General Counsel                Attn: General Counsel


After the Commencement Date:         After the Commencement Date:
GIGAMON INC.                PALO ALTO NETWORKS, INC.
3300 Olcott Street                4401 Great America Parkway
Santa Clara, CA 95054            Santa Clara, CA 95054
Attn: General Counsel                Attn: General Counsel





- 17 -



--------------------------------------------------------------------------------




EXHIBIT A
MASTER LEASE


[See attached]





- 18 -



--------------------------------------------------------------------------------




EXHIBIT B


FURNITURE, FIXTURES AND EQUIPMENT
OLCOTT FURNITURE INVENTORY
 
 
6/7/2013
 
 
 
ITEM
1st Flr. QTY.
2nd Flr. QTY.
TOTAL
 
 
 
 
Workstations
250
273
523
Office furniture
8
6
14
 
 
 
 
CHAIRS
 
 
 
Conference Rm. Chair
80
198
278
EBC Conference Rm. Chair
42
0
42
Guest Chair
16
19
35
Lobby/Lounge Chair
20
8
28
Training Rm. Chair
30
0
30
Tall Café Chair
12
0
12
Lunch Room Chair
0
100
100
 
 
 
 
TABLES
 
 
 
Conference Rm. Table
7
13
20
EBC Conference Rm. Table
2
0
2
Coffee/Lounge Table
6
3
9
Training Table
16
0
16
Lunch Room Table
0
23
23
Café Table
5
0
5
 
 
 
 
FILE CABINETS
 
 
 
4-Drawer File Cabinet
12
1
13
Vertical File Cabinet
4
0
4
 
 
 
 
MISCELLANEOUS
 
 
 
Freestanding White Boards
18
7
25
Metro Shelf
1
0
1
Bookshelf in open area
2
1
3
Podium
1
0
1
Freestanding Desk
4
1
5
2 post racks (all)
 
 
 
 
 
 
 
AV Equipment
 
 
 
Ceiling mounted AV Equipment (all)
 
 
 




- 19 -



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF MASTER LESSOR CONSENT


[See attached]





- 20 -



--------------------------------------------------------------------------------




EXHIBIT D
SECOND AMENDMENT TO MASTER LEASE


[See attached]





- 21 -



--------------------------------------------------------------------------------




EXHIBIT E
DESCRIPTION OF SUBLESSOR’S INTENDED IMPROVEMENTS


Engineering Lab #250: Design tenant improvements to Gigamon, Inc. Specifications
•Rearrange existing ladder and equipment racks.
•Install additional ladder and equipment racks
•Structural reinforcement of Lab #250 if / as required following structural
engineering evaluation
•Rearrange existing HVAC distribution to accommodate equipment layout
•Install supplemental HVAC units (+/- 50 tons of cooling via roof mount or CRAC
units), Electrical and Network capacity and distribution wire management
Site: Installation of EV (electric vehicle) charging station





- 22 -



--------------------------------------------------------------------------------




EXHIBIT B


CONSENT TO SUBLEASE
THIS AGREEMENT (“Agreement”) is made as of this 2nd day of July, 2013, by and
among SANTA CLARA OFFICE PARTNERS LLC, a Delaware limited liability company
(“Landlord”), PALO ALTO NETWORKS, INC., a Delaware corporation (“Sublandlord”),
and GIGAMON INC., a Delaware corporation (“Subtenant”).
RECITALS
A.Landlord is the landlord and Sublandlord is the tenant under that certain
Lease dated as of October 20, 2010, as amended by that certain Amendment No. 1
to Lease dated as of March __, 2011 [original undated] and executed by Landlord
on April 12, 2011, as further amended by that certain Amendment No. 2 to Lease
(the “Second Amendment to Master Lease”) dated as of the date of this Consent to
Sublease (collectively, the “Master Lease”), for approximately 105,664 square
feet of space (the “Leased Premises”), comprising all of the rentable square
footage of the office building whose address is 3300 Olcott Street in Santa
Clara, California (the “Building”).
B.    Capitalized terms used but not defined in this Agreement shall have the
meanings assigned to them in the Master Lease.
C.    Sublandlord has requested that Landlord consent to the subletting by
Sublandlord to Subtenant of 100% of the Leased Premises (“Sublet Premises”),
pursuant to the Sublease dated the same date as this Agreement (the “Sublease”),
and to which Sublease this Agreement is attached.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, Landlord, Sublandlord and Subtenant hereby agree as
follows:
Landlord hereby consents to the Sublease subject to and upon the following terms
and conditions, as to each of which Sublandlord and Subtenant expressly agree:
1.    Notwithstanding any provision of the Sublease to the contrary, nothing
contained in this Agreement or the Sublease shall:
(a)    operate as a consent to or approval or ratification by Landlord of any
specific provisions of the Sublease or as a representation or warranty by
Landlord, or cause Landlord to be estopped or bound in any way by any of the
provisions of the Sublease; or
(b)    be construed to modify, waive or affect (i) any of the provisions,
covenants or conditions in the Master Lease, (ii) any of Sublandlord’s
obligations under the Master Lease, or (iii) any rights or remedies of Landlord
under the Master Lease or otherwise; or to enlarge or increase Landlord’s
obligations or Sublandlord’s rights under the Master Lease or otherwise; or
(c)    be deemed to make Subtenant a third party beneficiary of the provisions
of the Master Lease, or create or permit any direct right of action by Subtenant
against Landlord for breach of the covenant of quiet enjoyment or any other
covenant of Landlord under the Master Lease; or
(d)    be construed to waive any past, present or future breach or default on
the part of Sublandlord under the Master Lease.



- 23 -



--------------------------------------------------------------------------------




2.    This consent is not assignable.
3.    The Sublease shall be subject and subordinate at all times to the Master
Lease and to all of its provisions, covenants and conditions. Except for rent
payable under the Master Lease, Sublandlord’s obligations to remove or restore
the Alterations which were the subject of the Alteration Approval Letters (as
defined in the Second Amendment to Master Lease), and Sublandlord’s obligations
with respect to any Hazardous Materials first introduced to the Leased Premises
or Property prior to the delivery of possession of the Sublet Premises to
Subtenant under the Sublease (none of which is Subtenant obligated to perform),
Subtenant shall perform faithfully and be bound by all the terms, covenants,
conditions, provisions and agreements of the Master Lease, with respect to the
period covered by the Sublease, but only to the extent applicable to the Sublet
Premises. In the event that Subtenant exercises the option set forth in Section
19 below and becomes a direct tenant of Landlord’s pursuant to the Option Term
Lease, or in the event Landlord, in its sole and absolute discretion, agrees to
enter into the Alternative Direct Lease (as defined in the Second Amendment to
Master Lease), Subtenant, with Sublandlord’s consent, may at that time elect to
have certain of the remaining removal and restoration and surrender obligations
set forth in Paragraph 2.6 of the Master Lease be deferred to the expiration or
earlier termination of the Option Term Lease or the Alternative Direct Lease, as
applicable, such election (a) to be made by written notice signed by both
Sublandlord and Subtenant and delivered to Landlord simultaneously with
Subtenant’s execution and delivery of the Option Term Lease, (b) to include the
removal and restoration and surrender obligations being deferred and Subtenant’s
assumption of such obligations, and (c) be in form satisfactory to Landlord in
Landlord’s reasonable discretion. In case of any conflict between the provisions
of the Master Lease and the provisions of the Sublease, the provisions of the
Master Lease shall prevail unaffected by the Sublease; provided, however, that
as between Sublandlord and Subtenant only, the provisions of the Sublease shall
govern and control. Subtenant acknowledges and agrees that Landlord shall have
no obligation to enter into the Alternative Direct Lease, and may refuse to do
so for any reason or no reason.
4.    Neither the Sublease nor this consent thereto shall release or discharge
the Sublandlord from any liability under the Master Lease. Sublandlord shall
remain liable and responsible for the full performance and observance of all the
provisions, covenants and conditions set forth in the Master Lease to be
performed and observed by Sublandlord. Any breach or violation of any provision
of the Master Lease by Subtenant shall constitute a default by Sublandlord in
fulfilling such provision.
5.    This consent by Landlord shall not be construed as a consent by Landlord
to any further subletting as defined in the Master Lease (a “subletting”) by
Sublandlord or Subtenant or to any assignment as defined in the Master Lease (an
“assignment”) by Sublandlord of the Master Lease or assignment by Subtenant of
the Sublease, whether or not the Sublease purports to permit the same, and,
without limiting the generality of the foregoing, both Sublandlord and Subtenant
agree that Subtenant has no right whatsoever to assign, mortgage or encumber the
Sublease nor to sublet any portion of the Sublet Premises or permit any portion
of the Sublet Premises to be used or occupied by any other party: (a) without
the prior written consent of Sublandlord, as and to the extent Sublandlord’s
consent would be required under the Sublease, and (b) without the prior written
consent of Landlord, as and to the extent Landlord’s consent would be required
under the Master Lease. This consent shall not be construed as a consent by
Landlord to any modification, amendment, extension or renewal of the Sublease.
Sublandlord and Subtenant acknowledge and agree that except for any exercise of
Subtenant’s rights under Section 19 of this Agreement, the attempted exercise of
any option to extend the term of the Sublease or to expand the Sublet Premises
by the Subtenant shall, for purposes of the Master Lease and this Agreement,
constitute a further subletting subject to the provisions of this Article 5.
6.    In the event of Sublandlord’s default under any of the provisions of the
Master Lease beyond applicable notice and cure periods expressly set forth in
the Master Lease, the rent due from Subtenant under the Sublease shall be deemed
assigned to Landlord and Landlord shall have the right, upon such default, at
any time at its option, to give notice to Subtenant of such assignment. Landlord
shall credit Sublandlord with any rent received by Landlord under such
assignment and Sublandlord acknowledges its approval of any such assignment and
payment of rent by Subtenant to Landlord (and Sublandlord shall credit Subtenant
under the Sublease with any rent paid by Subtenant to Landlord under such
assignment), but the acceptance of any payment on account of rent from Subtenant
as the result of any such default shall in no manner whatsoever serve to release
Sublandlord from any liability under the terms, covenants, conditions,
provisions or agreements under the Master Lease, except to the extent of the
rent so credited.



- 24 -



--------------------------------------------------------------------------------




7.    If the Master Lease shall expire or terminate during the term of the
Sublease due either to condemnation or to destruction by fire or other cause,
the Sublease and its term shall thereupon expire and come to an end and
Subtenant shall vacate the Sublet Premises on or before the effective date of
such termination. If the Master Lease shall expire or terminate during the term
of the Sublease for any reason other than either condemnation or destruction by
fire or other cause, Landlord will so notify Sublandlord and Subtenant in
writing and within not more than thirty (30) days after the giving of such
written notice, Landlord will, in its sole discretion, either: (a) elect by
written notice to all such parties to require Subtenant to vacate the Sublet
Premises in not less than seventy-five (75) days after such written election, in
which event the Sublease and its term shall expire and come to an end on the
effective date stated in such notice; or (b) elect (by written notice to all
such parties) to continue the Sublease (without any additional or further
agreement of any kind on the part of Subtenant) with the same force and effect
as if Landlord as landlord and Subtenant as tenant had entered into a lease as
of the effective date of such expiration, termination or surrender for a term
equal to the then unexpired term of the Sublease and containing the same terms
and conditions as those contained in the Sublease, in which event Subtenant
shall attorn to Landlord and Landlord and Subtenant shall have the same rights,
obligations and remedies thereunder as were had by Sublandlord and Subtenant
thereunder prior to such effective date, except that in no event shall Landlord
be (1) liable for any act or omission by Sublandlord, (2) subject to any offsets
or defenses which Subtenant had or might have against Sublandlord that has not
been received by Landlord, (3) bound by any rent or additional rent or other
payment paid by Subtenant to Sublandlord in advance that has not been paid to
Landlord by Sublandlord, or (4) bound by any amendment to the Sublease not
consented to by Landlord. If Landlord fails to notify Sublandlord and Subtenant
of its election hereunder within the thirty (30) day period provided above, the
Sublease and its term shall automatically expire and come to an end on the date
which is seventy-five (75) days after the end of such thirty (30) day period.
Upon expiration of the Sublease pursuant to the provisions of this Article 7, in
the event of the failure of Subtenant to vacate the Sublet Premises as herein
provided, Landlord shall be entitled to all of the rights and remedies available
to a landlord against a tenant holding over without consent after the expiration
of a term.
8.    In addition to complying with Sublandlord’s obligations under the Master
Lease to maintain insurance, Subtenant shall add and maintain Landlord as an
additional insured under Subtenant’s commercial general liability insurance
policies. Notwithstanding anything to the contrary in Master Lease, Sublease or
this Agreement, Landlord hereby releases Subtenant and its respective partners,
principals, shareholders, members, officers, agents, employees and servants, and
Subtenant hereby releases Landlord and its respective partners, principals,
shareholders, members, officers, agents, employees and servants, from any and
all liability for loss, damage or injury to the property of the other in or
about the Sublet Premises or the Property which is caused by or results from any
risk insured against under any property insurance policy actually carried or
required to be carried by any such parties under this Sublease or the Master
Lease. Each party shall cause each insurance policy obtained by it to provide
that the insurer waives all right of recovery against the other party and its
agents and employees in connection with any damage or injury covered by the
policy.
9.    Both Sublandlord and Subtenant shall be and continue to be liable for the
payment of (a) all bills rendered by Landlord for charges incurred by or imposed
upon Subtenant for services and materials supplied to the Sublet Premises beyond
that which is required by the terms of the Master Lease, and (b) any additional
costs incurred by Landlord in accordance with its rights under or pursuant to
the Master Lease and this Agreement for maintenance and repair of the Sublet
Premises as the result of Subtenant occupying the Sublet Premises (including,
but not limited to, any excess costs to Landlord of services furnished to or for
the Sublet Premises).
10.    Notwithstanding anything to the contrary contained in the Sublease, all
requests for any service to be supplied by Landlord to the Sublet Premises, all
requests to make improvements or alterations to the Sublet Premises, all
requests to further sublet the Sublet Premises or assign the Sublease and all
other requests for Landlord’s consent or approval must be made by Sublandlord on
behalf of Subtenant.
11.    Subtenant represents, warrants and agrees that it has not had any
dealings with any real estate broker(s), leasing agent(s), finder(s) or
salesmen, other than the Cresa with respect to the Sublease, and that it will
indemnify, defend with competent counsel approved by Landlord, and hold Landlord
harmless from any liability for the payment of any real estate brokerage
commissions, leasing commissions or finder’s fees claimed by any other real
estate broker(s), leasing agent(s), finder(s), or salesmen to be earned or due
and payable by reason of Subtenant’s agreement or



- 25 -



--------------------------------------------------------------------------------




promise (implied or otherwise) to pay (or to have Landlord pay) such a
commission or finder’s fee by reason of the Sublease. In reliance on the
foregoing, Landlord shall pay a leasing commission to Cresa on account of this
Sublease and the Second Amendment to Master Lease in the aggregate amount of
$919,325 pursuant to, in accordance with, and subject to the conditions
contained in, a separate written agreement signed by Landlord and Cresa.
12.    Sublandlord and Subtenant understand and acknowledge that Landlord’s
consent herein is not a consent to any improvement or alteration work to be
performed in the Sublet Premises (including without limitation any improvement
work contemplated in the Sublease), that Landlord’s consent for such work must
be separately sought, and that any such work shall be subject to all the
provisions of the Master Lease with respect thereto.
13.    In the event of any conflict between the provisions of this Agreement and
the provisions of the Sublease, the provisions of this Agreement shall prevail
unaffected by the Sublease; provided, however, that as between Sublandlord and
Subtenant only, the provisions of the Sublease shall govern and control.
14.    Any notice or communication that any party hereto may desire or be
required to give to any other party under or with respect to this Agreement
shall be given prepaid, by hand delivery, Federal Express, or other nationally
recognized overnight courier service, addressed to such other party, in the case
of Landlord and Sublandlord, at the address set forth in the Master Lease, and
in the case of Subtenant, at the Sublet Premises, or in any case at such other
address any party may have designated by notice given in accordance with the
provisions of this paragraph.
15.    Sublandlord and Subtenant agree, at any time and from time to time, upon
not less than fifteen (15) days’ prior notice by Landlord, to execute,
acknowledge and deliver to Landlord a statement in writing certifying that the
Sublease is unmodified and in full force and effect (or, if there have been
modifications, that the Sublease is in full force and effect as modified and
stating the modification), and the dates to which the annual base rental,
additional rent and other charges have been paid, and stating whether or not
Sublandlord or Subtenant is in default in performance of any covenant,
agreement, term, provision or condition contained in the Sublease and, if so,
specifying each such default, it being intended that any such statement
delivered pursuant hereto may be relied upon by Landlord and any prospective
purchaser or lessee of the Building, or any trustee or beneficiary under any
deed of trust affecting the Building. Sublandlord and Subtenant also agree to
execute and deliver from time to time such other estoppel certificates as
Landlord or any lender may require with respect to the Lease or the Sublease.
16.    In the event of any arbitration or action or proceeding at law or in
equity between or among the parties to this Agreement as a consequence of any
controversy, claim or dispute relating to this Agreement or the breach thereof,
or to enforce any of the provisions and/or rights hereunder, the unsuccessful
party or parties to such arbitration, action or proceeding shall pay to the
prevailing party or parties all costs and expenses, including reasonable
attorney’s fees incurred therein by such prevailing party or parties, and if
such prevailing party or parties shall recover judgment in any such arbitration,
action or proceeding, such costs, expenses and fees shall be included in and as
part of such judgment.
17.    Each of Subtenant and Sublandlord agrees, jointly and severally, that it
shall indemnify, defend and hold Landlord harmless from and against any and all
claims arising out of (a) Subtenant’s use of the Sublet Premises or any part
thereof for the conduct of its business, or (b) any activity, work or other
thing done, permitted or suffered by Subtenant in or about the Building or the
Sublet Premises, or any part thereof, or (c) any breach or default in the
performance of any obligation on Subtenant’s part to be performed under the
terms of the Sublease or this Agreement, or (d) any act, omission, or negligence
of Subtenant or any officer, agent, employee, contractor, servant, invitee or
guest of Subtenant; and in each case from and against any and all damages,
losses, liabilities, lawsuits, judgments, and costs and expenses (including
without limitation reasonable attorneys’ fees) arising in connection with any
such claim or claims as described in clauses (a) through (d) above, or any
action or proceeding brought thereon. The foregoing indemnification shall not
apply to losses or damages to the extent proximately caused by the negligence or
willful misconduct of Landlord or any of Landlord’s agents, employees or
contractors acting on Landlord’s behalf. If any such action or proceeding be
brought against Landlord, the indemnifying party, upon notice from Landlord,
shall defend such action or proceeding at the indemnifying party’s sole expense
by counsel reasonably satisfactory to Landlord. Subtenant, as a material part of
the consideration to Landlord, hereby assumes all risk of damage or loss to
property or injury or death to persons (except to the extent any such injury or
death to persons is caused by the gross negligence or willful misconduct of
Landlord or any of Landlord’s authorized representatives), in, upon or about the
Sublet Premises,



- 26 -



--------------------------------------------------------------------------------




from any cause, and Subtenant hereby waives all claims in respect thereof
against Landlord (except for claims arising from any injury or death to persons
to the extent caused by the gross negligence or willful misconduct of Landlord
or any of Landlord’s authorized representatives). Landlord and Sublandlord
hereby agree that neither the foregoing nor any other provisions of this
Agreement shall be interpreted to narrow the scope of any indemnification,
defense, or hold harmless obligations of Sublandlord under the Master Lease.
18.    Notwithstanding anything to the contrary in the Master Lease or this
Agreement, Landlord hereby agrees that (i) none of the following shall
constitute a Transfer of the Sublease or the Master Lease: any change in the
controlling ownership interest of the entity that constitutes Subtenant which
results from any of the following: (a) the infusion of additional equity capital
in Subtenant or an initial public offering of equity securities of Subtenant
under the Securities Act of 1933, as amended, which results in Subtenant's stock
being traded on a national securities exchange, including, but not limited to,
the NYSE, the NASDAQ Stock Market or the NASDAQ Small Cap Market System (a
“National Exchange”); or (b) any transfer or sale of the stock or other
ownership interest in Subtenant (1) to the spouse(s) and/or children of a
shareholder of Subtenant, (2) to any trust, the beneficiary(ies) of which are
family members of a shareholder of Subtenant, (3) by reason of bequest or
inheritance, or (4) in connection with the issuance of warrants or stock options
to purchase Subtenant’s stock, and the exercise of any purchase rights under any
such warrants or stock options; provided, that any such issuance or exercise
does not result in a change in the controlling percentage (as defined in the
Master Lease) of the stock or other equity interests of Subtenant; and (ii)
Subtenant may assign the Sublease or sublet the Sublet Premises, without any
“recapture right” by Landlord and without any obligation to pay to Landlord
“assignment consideration” or “excess rentals” (as such terms are defined in the
Master Lease) to any entity (i) controlling, controlled by or having fifty
percent (50%) or more common control with Subtenant, or (ii) resulting from a
merger, non-bankruptcy reorganization or consolidation with Subtenant or
acquisition of substantially all of the assets and/or substantially all of the
stock of Subtenant (each, a “Permitted Transferee”); provided that (w) any such
entity shall assume the obligations and liabilities of Subtenant under the
Sublease (or such of such obligations and liabilities as are to be performed by
the Subtenant under the terms of the applicable sublease in the event of a
sublease), and no such assignment or sublease shall in any manner release
Subtenant from its primary liability under the Sublease, (x) any such entity has
a net worth at the time of such assignment or sublease that is sufficient to
undertake the financial obligations under the Sublease and at least equal to
that of Subtenant immediately before the merger, acquisition or other
transaction, (y) Subtenant provides Landlord with at least ten (10) days prior
written notice of such transaction (or within ten (10) days after such
transaction if Subtenant is prevented by law or any bona fide confidentiality
agreement from providing prior notice to Landlord) together with such
information reasonably required by Landlord that establishes that the underlying
transaction complies with the provisions of this sentence and (z) Subtenant is
not in monetary or material non-monetary default under the Sublease beyond
applicable notice and cure periods at the time of the proposed Transfer.
19.    So long as Gigamon Inc. or a Permitted Transferee is then the Subtenant
and occupies not less than seventy-five percent (75%) of the Sublet Premises,
Landlord hereby grants Subtenant one (1) option to lease the entirety of the
Sublet Premises for a period of five (5) years commencing from the expiration of
the initial term of the Master Lease (the “Option Term”), subject to the
following conditions:
(a)    The option to lease shall be exercised, if at all, by notice of exercise
given to Landlord by Subtenant not more than eighteen (18) months nor less than
twelve (12) months prior to the expiration of the term of the Master Lease.
(b)     Anything herein to the contrary notwithstanding, if an Event of Default
exists under the Sublease or the Master Lease at the time Subtenant exercises
the extension option, Landlord shall have, in addition to all of Landlord’s
other rights and remedies provided in the Master Lease, the right to terminate
such option to lease upon notice to Subtenant. The foregoing shall not be deemed
to prohibit Subtenant from curing any Event of Default prior to exercising such
option.
(c)    In the event the option is exercised in a timely fashion, Tenant shall
lease the Sublet Premises from Landlord for the Option Term upon all of the
terms and conditions of the Master Lease, but (i) as modified by Section 3 of
this Agreement, (ii) deleting Article 15 thereof, and (iii) deleting any
obligations of Landlord under the Lease (including the Work Letter) or otherwise
to pay any allowances or perform any work other than as required by



- 27 -



--------------------------------------------------------------------------------




Paragraph 5.1(b) of the Master Lease (the “Option Term Lease”), provided that
the Base Monthly Rent for the Option Term shall be the “Fair Market Rent” for
the Sublet Premises, increased as set forth below. For purposes hereof, “Fair
Market Rent” shall mean the Base Monthly Rent determined pursuant to the process
described below. At the end of the first 12 month period of the Option Term,
Base Monthly Rent shall be increased to reflect the change in the Consumer Price
Index for the San Francisco Metropolitan Area, All Items (the “CPI”), for the
12-month period ending 11 months after the commencement date of the Option Term,
but in no event shall Base Monthly Rent be increased less than 3% per annum
compounded annually nor more than 6% per annum compounded annually for such 12
month period. Base Monthly Rent shall be so adjusted at the end of each
subsequent 12-month period during the Option Term. No leasing commissions shall
be due or payable to any broker retained by Subtenant with regard to such Option
Term Lease.
(d)    Subtenant’s Election. Within thirty (30) days after receipt of
Subtenant’s notice of exercise, Landlord shall notify Subtenant in writing of
Landlord’s estimate of the Base Monthly Rent for the Option Term, based on the
provisions of Paragraph (c) above. Within thirty (30) days after receipt of such
notice from Landlord, Subtenant shall have the right either to (i) accept
Landlord’s statement of Base Monthly Rent as the Base Monthly Rent for the
Option Term; or (ii) elect to arbitrate Landlord’s estimate of Fair Market Rent,
such arbitration to be conducted pursuant to the provisions hereof. Failure on
the part of Subtenant to require arbitration of Fair Market Rent within such
30-day period shall constitute acceptance of the Base Monthly Rent for the
Option Term as calculated by Landlord. If Subtenant elects arbitration, the
arbitration shall be concluded within 90 days after the date of Subtenant’s
election, subject to extension for an additional 30-day period if a third
arbitrator is required and does not act in a timely manner. To the extent that
arbitration has not been completed prior to the expiration of any preceding
period for which Base Monthly Rent has been determined, Subtenant shall pay Base
Monthly Rent under the Option Term Lease at the rate due for the last month of
the term of the Sublease, with the potential for an adjustment to be made once
Fair Market Rent is ultimately determined by arbitration.
(e)    Rent Arbitration. In the event of arbitration, the judgment or the award
rendered in any such arbitration may be entered in any court having jurisdiction
and shall be final and binding between the parties. The arbitration shall be
conducted and determined in the City and County of San Francisco in accordance
with the then prevailing rules of the American Arbitration Association or its
successor for arbitration of commercial disputes except to the extent that the
procedures mandated by such rules shall be modified as follows:
i.Subtenant shall make demand for arbitration in writing within thirty (30) days
after service of Landlord’s determination of Fair Market Rent given under
Paragraph (d) above, specifying therein the name and address of the person to
act as the arbitrator on its behalf. The arbitrator shall be a real estate
broker with at least ten (10) years of experience in the City of Santa Clara
market area, or a qualified as a real estate appraiser familiar with the Fair
Market Rent of similar industrial, research and development, or office space in
the City of Santa Clara area who would qualify as an expert witness over
objection to give opinion testimony addressed to the issue in a court of
competent jurisdiction. Failure on the part of Subtenant to make a proper demand
in a timely manner for such arbitration shall constitute a waiver of the right
thereto. Within fifteen (15) days after the service of the demand for
arbitration, Landlord shall give notice to Subtenant, specifying the name and
address of the person designated by Landlord to act as arbitrator on its behalf
who shall be similarly qualified. If Landlord fails to notify Subtenant of the
appointment of its arbitrator, within or by the time above specified, then the
arbitrator appointed by Subtenant shall be the arbitrator to determine the
issue.
ii.In the event that two arbitrators are chosen pursuant to Paragraph (e)(i)
above, the arbitrators so chosen shall, within fifteen (15) days after the
second arbitrator is appointed determine the Fair Market Rent. If the two
arbitrators shall be unable to agree upon a determination of Fair Market Rent
within such 15-day period, they, themselves, shall appoint a third arbitrator,
who shall be a competent and impartial person with qualifications similar to
those required of the first two arbitrators pursuant to Paragraph (e)(i). In the
event they are unable to agree upon such appointment within seven days after
expiration of such 15-day period, the third arbitrator shall be selected by the
parties themselves, if they can agree thereon, within a further period of
fifteen (15) days. If the parties do not so agree, then either party, on behalf
of both, may request appointment of such a qualified person by the then
Presiding Judge of the California Superior Court having jurisdiction over the
County of Santa Clara, acting in his or her private and not in his or her
official capacity,



- 28 -



--------------------------------------------------------------------------------




and the other party shall not raise any question as to such Judge’s full power
and jurisdiction to entertain the application for and make the appointment. The
three arbitrators shall decide the dispute if it has not previously been
resolved by following the procedure set forth below.
iii.Where an issue cannot be resolved by agreement between the two arbitrators
selected by Landlord and Subtenant or settlement between the parties during the
course of arbitration, the issue shall be resolved by the three arbitrators
within 15 days of the appointment of the third arbitrator in accordance with the
following procedure. The arbitrator selected by each of the parties shall state
in writing his determination of the Fair Market Rent supported by the reasons
therefor with counterpart copies to each party. The arbitrators shall arrange
for a simultaneous exchange of such proposed resolutions. The role of the third
arbitrator shall be to select which of the two proposed resolutions most closely
approximates his determination of Fair Market Rent. The third arbitrator shall
have no right to propose a middle ground or any modification of either of the
two proposed resolutions. The resolution he chooses as most closely
approximating his determination shall constitute the decision of the arbitrators
and be final and binding upon the parties.
iv.In the event of a failure, refusal or inability of any arbitrator to act, his
successor shall be appointed by him, but in the case of the third arbitrator,
his successor shall be appointed in the same manner as provided for appointment
of the third arbitrator. The arbitrators shall decide the issue within fifteen
(15) days after the appointment of the third arbitrator. Any decision in which
the arbitrator appointed by Landlord and the arbitrator appointed by Subtenant
concur shall be binding and conclusive upon the parties. Each party shall pay
the fee and expenses of its respective arbitrator and both shall share the fee
and expenses of the third arbitrator, if any, and the attorneys’ fees and
expenses of counsel for the respective parties and of witnesses shall be paid by
the respective party engaging such counsel or calling such witnesses.
v.The arbitrators shall have the right to consult experts and competent
authorities to obtain factual information or evidence pertaining to a
determination of Fair Market Rent, but any such consultation shall be made in
the presence of both parties with full right on their part to cross examine. The
arbitrators shall render their decision and award in writing with counterpart
copies to each party. The arbitrators shall have no power to modify the
provisions of the Option Term Lease.
20.    Tenant and Subtenant have asked Landlord to specifically acknowledge, and
Landlord hereby acknowledges, that (a) Subtenant shall have all of Tenant’s
rights under the Master Lease regarding signage and parking which have been
granted by Tenant to Subtenant pursuant to the Sublease, and (b) Landlord will
not charge any additional amount to Subtenant regarding signage and parking that
is not provided for in the Master Lease.
21.    This Agreement shall be construed in accordance with the laws of the
State of California and, together with the Sublease and the Master Lease,
contains the entire agreement of the parties hereto with respect to the subject
matter hereof and may not be changed or terminated orally or by course of
conduct.
22.    Sublandlord agrees to reimburse to Landlord all reasonable costs and
reasonable attorneys’ fees incurred by Landlord in conjunction with the
processing and documentation of the Sublease.
23.    The obligations of the parties to this Agreement shall survive the
expiration or termination of the Lease and the Sublease.
24.    This Agreement is hereby incorporated into the Sublease and shall be
attached to the Sublease.
25.    The effectiveness of this Agreement and the parties’ obligations
hereunder are subject to the receipt by Landlord, no later than ten (10)
business days after the date hereof, of the Lender’s Consent. Landlord hereby
agrees to use diligent efforts to obtain the Lender’s Consent by such date;
however, if Landlord does not receive the Lender’s Consent by such date, this
Agreement shall, at any party’s option by written notice to the other parties
delivered prior to receipt of Lender’s Consent (if received after such
10-business-day period), thereupon be deemed terminated and of no further force
or effect, and no party shall have any further rights, obligations, or
liabilities hereunder. As used herein, the term “Lender’s Consent” means a
written consent to this Agreement in form reasonably satisfactory to the



- 29 -



--------------------------------------------------------------------------------




parties, executed by the holder of the promissory note secured by that certain
Construction Deed of Trust, Assignment of Rents and Leases, Security Agreement
and Fixture Filing (encumbering the fee interest in the real property of which
the Sublet Premises are a part), recorded on April 9, 2008 in the Official
Records of Santa Clara, California, at Series No. 19806764, as amended.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
LANDLORD:


SANTA CLARA OFFICE PARTNERS LLC,
a Delaware limited liability company
By:    Menlo Equities III LLC,
a California limited liability company,
its Managing Member
By:     Menlo Equities LLC,
a California limited liability company,
its Managing Member
By:    Diamant Investments LLC,
a Delaware limited liability company,
its Member




By: /s/ Rick Holmstrom
Rick Holmstrom, Manager





- 30 -



--------------------------------------------------------------------------------




SUBLANDLORD:


PALO ALTO NETWORKS, INC., a Delaware corporation




By: /s/ Jeffrey C. True
Jeffrey C. True, VP & General Counsel


SUBTENANT:


GIGAMON INC., a Delaware corporation


By: /s/ Paul Hooper
Paul Hooper, Chief Executive Officer









- 31 -



--------------------------------------------------------------------------------




EXHIBIT C


ALTERATIONS APPROVAL LETTERS





- 32 -

